Citation Nr: 0431716	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for rupture, 
anterior cruciate ligament, left knee, post-operative with 
traumatic arthritis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).

Procedural history

The veteran served on active duty from January 1964 to 
December 1967.
Service connection was granted for a left knee disability in 
a July 1968 VA rating decision.  

In September 1999, the RO received the veteran's claim of 
entitlement to an increased evaluation for a left knee 
disability, then evaluated as 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The veteran also 
sought entitlement to TDIU.  In a February 2000 rating 
decision, the RO denied an increased evaluation for the 
veteran's service-connected left knee disability.  The 
veteran's claim of entitlement to TDIU was also denied.  The 
veteran filed a timely Notice of Disagreement (NOD) as to 
both issues in April 2000.  In May 2000, the RO issued a 
Statement of the Case (SOC), which referred only to the issue 
of entitlement to TDIU.  The veteran filed a substantive 
appeal (VA Form 9) in August 2000, thus perfecting the TDIU 
claim.

In February 2001, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In May 2001, the Board remanded this case to the RO for 
preparation of a SOC as to the veteran's increased rating 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (the 
Court)  held that in these circumstances, where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued].  
The RO did so in January 2003, and the veteran perfected an 
appeal as to that issue by filing another VA Form 9 later 
that month.      

Additional issues not on appeal 

In January 2003, the veteran claimed entitlement to service 
connection for disabilities of the right wrist, right 
shoulder, right foot and low back.  By rating decision dated 
in January 2004, the RO denied service connection for the 
claimed disabilities.  To the Board's knowledge, the veteran 
has not expressed disagreement with that decision.   
Accordingly, those issues are not in appellate status and 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].


FINDINGS OF FACT

1.  The veteran's service-connected rupture, anterior 
cruciate ligament, left knee, post-operative with traumatic 
arthritis of the left knee is manifested by severe 
subluxation or lateral instability, with moderate to severe 
arthritic changes.  

2.  The veteran has an eighth grade education.  He has worked 
in construction and has been self-employed.  He last worked 
full time in 1991.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
knee disability so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
rupture, anterior cruciate ligament, left knee have not been 
met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

2.  The schedular criteria for a separate 10 percent 
evaluation for service-connected left knee traumatic 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2004).

3.  The schedular criteria for a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a), 4.71a 
(2004).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left knee disability.  He is 
also seeking TDIU.  His only service-connected disability is 
his left knee disability.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

This case was remanded by the Board to the RO in May 2001 in 
part so that VCAA notification requirements could be 
satisfied.  See the Board's May 2, 2001 remand, pages 3, 5.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  For reasons 
explained in detail immediately below, the Board concludes 
that the VCAA notice requirements have indeed been met in 
this case.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the February 2000 rating decision, by a May 2000 
Supplemental Statement of the Case, and by a January 2003 
Statement of the Case of the pertinent law and regulations, 
of the need to submit additional evidence on his claims, and 
of the particular deficiencies in the evidence with respect 
to his claims.  

More significantly, a letter was sent to the veteran in 
November 2003, which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate a claim for an increased 
rating for his left knee disability and for TDIU.  The letter 
stated that evidence showing that the service-connected left 
knee disability had increased in severity was needed, as well 
as evidence which showed entitlement to individual 
unemployability solely due to your service connected 
disability was needed.

Moreover, the letter referred to the evidence that was used 
to consider the veteran's claims which included: a VA Form 
21-8940, Veteran's Application for Increased Compensation 
based upon Unemployability received September 1, 1999; VA 
examination report dated December 10, 1999; VA Form 21-4138, 
Statement in Support of Claim for veteran dated December 10, 
1999; Statement from Busbee's Mobile Home Sales received 
February 7, 2000; Board of Veteran's Appeals Remand dated May 
2, 2001; VA examination reports dated June and July 2001; 
Social Security Award Letter received in July 2001; VA 
examination report dated in July 2002; review of claim file 
and evidence incorporated as of January 3, 2003; and notice 
of disagreement received April 11, 2000.  Thus, the letter, 
in conjunction with the prior rating decision and Statements 
of Case, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2003 VCAA letter, the veteran was informed that VA 
would request any additional evidence that the veteran wanted 
obtained that had not been considered such as private medical 
records, employment records, or records from state or local 
government agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The November 2003 letter asked the veteran to provide any 
additional information or evidence that you want us to try to 
get for you, such as recent VA or non VA treatment records 
that are not currently on file.  You must give us enough 
information so that we can request any records.  More 
specifically, the RO informed the veteran that he was 
responsible to provide the names and addresses of any 
additional health care providers who may possess additional 
records pertinent to his claim for an increase in his service 
connected left knee condition and for entitlement to 
individual unemployability.  The veteran was instructed that 
he must give enough information about his records so that 
they could be requested from the person or agency that has 
them.  The veteran was informed that if non-VA doctors and/or 
hospitals have provided his treatment, he needed to complete 
and return an Authorization to Release Information to the 
Department of Veterans Affairs (VA) and the VA would obtain 
these records for him.  It was noted that he would have to 
complete a separate form for each facility at which he was 
treated.  It was noted that if the holder of the records 
declines to give the VA records or asks for a fee to provide 
them, the VA would notify the veteran of the problem.  The 
veteran was advised that it was his responsibility to make 
sure that the VA received all requested records that were not 
in the possession of a Federal department or agency.  It was 
noted that if VA doctors and/or hospitals had provided the 
veteran's treatment, he had to complete and return an 
enclosed Statement in Support of Claim and VA would obtain 
these records for him.  He was instructed to provide the name 
and address of the facility which treated him and the dates 
he was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The November 2003 letter included notice 
that the veteran should send information to establish 
entitlement to the benefits sought and specified the RO's 
address in which to send that information.  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

For the reasons stated above, the Board finds that November 
2003 letter properly notified the veteran of the information, 
and medical evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes the veteran was expressly notified 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by the Secretary within one year 
from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not 
initially done in this case, that was an impossibility, 
because the initial RO decision in February 2000 predated the 
enactment of the VCAA on November 2000.  
The Board does not believe that the veteran has been 
prejudiced by such failure in timing.  Following receipt of 
the November 2003 VCAA letter, the veteran was afforded ample 
opportunity to respond and to submit or identify evidence 
pertinent to his claim.  In addition, after the letter was 
sent, the claim was readjudicated by the Phoenix RO in 
January 2004.  Accordingly, any deficiency in timing has 
since been rectified and as a practical matter, this has not 
resulted in any prejudice to the veteran since the issues 
were readjudicated subsequent to the VCAA letter being 
furnished to the veteran.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, there are of record numerous medical records, 
including service medical records; outpatient medical 
treatment records; and the reports of several VA 
examinations, most recently in January 2003, which will be 
discussed below.  

Significantly, after receipt of the November 2003 VCAA 
notification letter, the veteran sent a VA Form 21-4138 
(Statement in Support of Claim) dated in late November 2003 
indicating that all the information for his claim was with 
the VA.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2004).  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated that he wanted a 
BVA Travel Board hearing, and this was conducted in February 
2001.  There are no other hearing requests of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Entitlement to an increased evaluation for rupture, 
anterior cruciate ligament, left knee, post-operative with 
traumatic arthritis, currently evaluated as 30 percent 
disabling.



Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2004).

Specific schedular criteria - knee disabilities

The veteran's left knee disability is currently rated 30 
percent under Diagnostic Code 5257.  Thirty percent is the 
highest rating available under this diagnostic code. See 38 
C.F.R. § 4.71(a), Diagnostic Code 5257 (2004).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  See also 
38 C.F.R. § 4.71, Plate II (2004) which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability.  When 
a knee disorder is already rated under [Diagnostic Code] 
5257, the 
veteran must also have limitation of motion under 
[Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate rating 
for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The remote history of this disability shows that the veteran 
was diagnosed with a ruptured of the left knee meniscus 
during service.  A repair operation was done in June 1966.  
Service connection for the left knee disability, denominated 
ligament rupture, left knee, was granted in a July 1968 VA 
rating decision.  In a September 1971 rating decision, the 
disability was re-denominated as ligament rupture, left knee, 
with arthritic changes.   

In September 1999, the veteran filed a claim of entitlement 
to an increased disability rating for his service-connected 
left knee disability, then rated 30 percent disabling, as 
well as entitlement to TDIU.  The procedural history of this 
case has been set out in the Introduction above and will not 
be repeated.

During a December 1999 VA examination, the veteran reported 
that he had constant knee pain somewhat "numbed" by 800 mg 
of Ibuprofen four times a day.  It was noted that over the 
years he had multiple arthroscopies for removal of loose 
bodies.  The last such procedure was in 1992 and three loose 
bodies were removed.  The veteran reported limitations in 
walking and walking upstairs.  He indicated he could not 
straighten the knee and could not bend it adequately for 
anything such as a squatting motion.  In an addition to the 
knee locking, he reported that the knee was markedly 
unstable.  

The examination of the knee showed that it was markedly 
abnormal.  The left knee was enlarged, irregular, with 
asymmetrical bony protrusions.  On walking there was audible 
popping.  There was marked crepitus, especially over the 
lateral joint.  He could not toe stand or heel stand without 
holding onto a table.  He was unable to squat at all without 
holding onto a table.  The veteran was able to get on and off 
the examination table unassisted.  Left knee range of motion 
was 12 degrees to 90 degrees.  The examiner explained that it 
was 12 degrees short of full extension.  There was more than 
1 cm anterior-posterior instability and there was marked 
lateral instability.  The impression was severe degenerative 
arthritis of the left knee.  X-rays of the left knee joint 
demonstrated moderate to severe narrowing of the knee joint 
space with squaring of the corresponding femoral and tibial 
articulating marginations, consistent with degenerative 
arthritis.

At his February 2001 Travel Board hearing, the veteran 
testified that he used a cane and a knee brace due to his 
left knee disability.  The veteran reported constant pain in 
his left knee and it locked and swelled approximately a 
couple times a month.  He also described constant popping and 
grinding of the left knee.  He indicated that he could not 
straighten out his left leg all the way and his leg gives way 
approximately 6 or 8 times during a six month period.  The 
veteran testified that he could not kneel and his walking and 
standing was limited.  The veteran indicated that he last 
worked in 1991.  The veteran indicated that he could not have 
a job that required sitting all day because he had to get up 
and move once in a while.  

During a June 2001 VA examination, the veteran reported 
impairment of ability to squat, kneel, stair climb, and could 
no longer run.  He indicated that if he did not wear a brace, 
his left knee would give way.  He reported that his left knee 
locked five or six times a month.

The examination showed that the veteran could not hop on 
either foot, and could not heel or toe walk.  He could only 
partially squat and rise holding onto the desk.  He was able 
to move about the examining room, mount, and dismount the 
examining table, rise from the supine to sitting position on 
his own.  There was limitation of motion of the left knee, 
measured with a gonimeter, was 18 to 97 degrees, limited by 
both pain and contracture.  The left knee was noted as 
deformed.  There was also left quadriceps atrophy.  X-rays 
showed moderate to severe narrowing of the knee space, more 
marked medially, with squaring of the corresponding femoral 
and tibial articulating marginations, consistent with 
degenerative arthritis.

During a January 2003 VA examination, the veteran reported 
five surgeries on his knee, most recently 1992-1993 
arthroscopy at the Phoenix VAMC.  It was noted that the 
veteran used a brace on the left all the time.  The veteran 
indicated that his left knee always hurts and reported 
occasional swelling and snapping.  He reported a limp on the 
left and inability to walk about 200 to 300 feet.  The 
veteran stated that he had loose bodies, which would move 
around the knee and occasionally "pop out" and he had to 
push them back and their popping out caused pain.

Physical examination showed ambulation without the cane or 
brace, with a limp on the left.  There was tenderness to 
palpation on the lateral aspect of the knee.  There was a 
well-healed scar about the knee medially plus arthroscopics.  
Cruciate and collateral ligaments were stable.  Manual muscle 
strength testing of quadriceps and gastrocnemius 4/5, give 
way due to complaint of pain in the knee.  There was no 
effusion, no crepitation palpated on active motion.  It was 
noted that the veteran lacked 15 degrees of full extension of 
the knee with further flexion to 85 degrees.  The examiner 
noted left knee with moderate to severe degenerative joint 
disease.  With respect to the factor, functional impairment 
rated as severe, with loss in degrees range of motion of 
extension 15 degrees, flexion 55 degrees.  

Social Security Administration records received in January 
2003 show that disability benefits were granted based on 
severe destructive osteoarthritis of the left knee and 
degenerative arthritis of right shoulder.  {As was noted in 
the Introduction, service connection for a right shoulder 
disability was denied by the RO in January 2004 and to the 
Board's knowledge the veteran has not disagreed with that 
decision.]   



Analysis

The RO has rated the veteran's service-connected left knee 
disability, denominated as rupture, anterior cruciate 
ligament, left knee, post-operative with traumatic arthritis, 
as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 [arthritis] and 5257 [knee, other impairment of].  
As a practical matter, the RO rated the veteran 30 percent 
disabling under Diagnostic Code 5257, the maximum available 
under that diagnostic code. 

The medical evidence of record, as well as the veteran's own 
statements, indicates that his primary complaints revolve 
around instability of the left knee.  The veteran's left knee 
disability is rated the maximum 30 percent for severe 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.    

The Board observes in passing that under certain 
circumstances additional disability could be awarded under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Those circumstances are not 
present in this case.  In Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable. In the instant case, the veteran is receiving the 
maximum rating allowable.  Moreover, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as Diagnostic Code 5257,the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In addition to instability of the left knee, there is 
radiographic evidence of arthritis of the left knee, along 
with some limitation of motion.  The Board has therefore 
given thought as to whether the provisions of VAOPGCPREC 23-
97 or VAOPGCPREC 9-98, explained above are applicable.     

With respect to VAOPGCPREC 23-97, as discussed above separate 
disability ratings under Diagnostic Codes 5260 or 5261 may be 
warranted in addition to a disability rating under Diagnostic 
Code 5257 if the severity of limitation of motion of the knee 
allows for the assignment of compensable ratings.  In this 
case, although limitation of motion of the knee is present, 
it is not of sufficient severity to allow for a compensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261.  
At his January 2003 VA examination, the veteran lacked 15 
degrees of full extension with further flexion to 85 degrees.  
This is congruent with the range of motion reported during 
the December 1999 VA examination.  Limitation of flexion and 
extension of the left knee is thus not to a degree so as to 
warrant a rating under Diagnostic Codes 5260 and 5261.  
 
However, with consideration of VAOPGCPREC 9-98, the evidence 
supports the assignment of a separate 10 percent evaluation 
for the left knee disability based upon x-ray evidence of 
arthritis.  See also 38 C.F.R. §§ 3.59, 4.71a, Diagnostic 
Codes 5010, 5003 (2004).     

The Board observes that in the statement of the case and in 
the supplemental statement of the case, the RO declined to 
refer the veteran's TDIU claim for extraschedular 
consideration under the provisions of 38 C.F.R. §§ 3.321(b) 
and 4.16(b).  It does not appear that the matter of referral 
of the increased rating claim for extraschedular 
consideration was separately considered.  To the extent that 
the matter of extraschedular consideration of the left knee 
disability, which is the veteran's only service-connected 
disability, is encompassed in the RO's TDIU discussion, this 
will be dealt with below. 

In summary, for reasons stated above the Board concludes that 
a separate 10 percent rating may be assigned for the 
veteran's service connected left knee arthritis.  To that 
extent, the appeal is allowed as to this issue.

2.  TDIU

Relevant Law and Regulations

TDIU may be awarded on a schedular basis or an extraschedular 
basis.  Compare 38 C.F.R. § 4.16(a) and (b).

Schedular basis

TDIU may be assigned where the schedular evaluation is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  A claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  It was also 
determined that unemployability" is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background

The veteran claims that his service-connected disability 
renders him unemployable.  The veteran reported that he had 
an 8th grade education, worked for 10 to 12 years with 
construction equipment, left and got into automotive repair 
in his own shop until he moved to Arizona.  In his VA Form 
21-8940 (Veteran's Application For Increased Compensation 
Based on Unemployability) received in September 1999, the 
veteran also indicated he worked as a mobile home salesman in 
1990.  He then worked building custom cabinetry for executive 
aircraft until 1991.  

The veteran's service-connected left knee disability, which 
is his only service connected disability, has been discussed 
above.  The January 2003 VA examination found moderate to 
severe degenerative joint disease of the left knee.  It was 
noted that the veteran used a cane and brace due to his left 
knee.  The examiner noted a limp on the left when the veteran 
ambulated without his cane or brace.  The veteran reported 
limitations in walking 200 to 300 feet.

Social Security Administration records received in January 
2003 show that disability benefits were granted based on 
severe destructive osteoarthritis of the  left knee and 
degenerative arthritis of the right shoulder.

At his February 2001 Travel Board hearing, the veteran 
testified that he could not kneel and that his walking and 
standing were limited.  The veteran indicated that he last 
worked in 1991 in aircraft cabinetry.  The veteran indicated 
that he could not work in aircraft cabinetry any longer due 
to his left knee disability.  The veteran indicated that he 
could not have a job that required sitting all day because he 
had to get up and move once in a while.  

Analysis

As noted above, TDIU may be granted on a schedular and an 
extraschedular basis.  The Board will address these in turn.

Schedular basis

The criteria for TDIU on a schedular basis have been set 
forth above.  In this case, the veteran is service connected 
for a left knee disability only.  As discussed by the Board 
above, the left knee disability encompasses instability, 
rated 30 percent disabling under 38 C.F.R. § 7.71a, 
Diagnostic Code 5257, and arthritis, now separately rated 10 
percent under Diagnostic Code 5003.

It is manifest that the veteran does not meet the 
requirements of 38 C.F.R. § 4.16(a).  His service-connected 
left knee disability is not rated at 60 percent or higher.  
Thus, the Board finds that the veteran fails to meet the 
schedular criteria for consideration of a total rating based 
on individual unemployability due to service-connected 
disabilities.  See 38 C.F.R. § 4.16(a) (2004).

Extraschedular basis

In both the statement of the case and the supplemental 
statement of the case, the RO declined to refer this case to 
appropriate officials for consideration of TDIU on an 
extraschedular basis.  In accordance with 38 C.F.R. § 
4.16(b), the Board has also considered whether the veteran's 
claim for TDIU should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) [exceptional 
cases].  For reasons expressed immediately below, the Board 
has concluded that extraschedular consideration is not 
warranted in this case.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2003).

The veteran's service-connected left knee disability has been 
thoroughly discussed by the Board above.  The disability 
undoubtedly limits him, especially with respect to physical 
activities, such a kneeling and squatting.  The veteran has 
reported significant limitation in walking.  This, however, 
does not place the case into the exceptional or unusual 
category.  

With respect to the matter of frequent hospitalizations, the 
evidence shows that the veteran reported that his last 
hospitalization was for an arthroscopy in 1992.  There is 
this no evidence of frequent hospitalizations. 

The veteran maintains that his left knee symptoms 
significantly impair his ability to work.  It is noted that 
the veteran is not employed, and apparently has not been 
employed since 1991.  There is no objective evidence of 
record, however, which indicates that the job loss was due to 
the service-connected left knee disability.  This is a 
significant fact which the Board must take into 
consideration.  See In Re Mason, 13 Vet. App. 79, 87 (1999) 
["the notation about unemployment does not indicate that the 
veteran's unemployment was due to his service-connected 
conditions"].

While the veteran's left knee disability clearly has an 
impact on his industrial adaptability, as evidenced by the 40 
percent rating now assigned, there is no medical opinion 
which supports the contention that this disorder, standing 
alone, causes total unemployability.  See Moyer v. Derwinski, 
2 Vet,. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The only limitations identified on examination 
are with respect activities such as kneeling and squatting, 
and to some degree walking.  There is no evidence whatsoever 
that the veteran could not engage in sedentary type work 
activities. 

In March 1994, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA purposes due 
to severe destructive osteoarthritis of the left knee as well 
as degenerative arthritis of the right shoulder.  The right 
shoulder disability is not service connected.  While this 
determination is not binding on VA, it is relevant in that it 
indicates that the service-connected  and non service-
connected disorders together were of such severity as to 
cause total disability.  See Martin v. Brown, 4 Vet. App. 
136, 140 (1993) [while a SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a veteran's 
claim].  The veteran's unemployability is not shown to be due 
to impairment caused by his service-connected left knee 
disability alone, but includes his right shoulder 
degenerative arthritis, which is not service connected.  

In short, there is no medical evidence that the 
manifestations of the veteran's service-connected left knee 
disability results in marked functional impairment or 
adversely affects the veteran's industrial capabilities in a 
way or to a degree other than that addressed by VA's Rating 
Schedule.  The evidence does not show that his left knee 
disability has caused marked interference with employment, 
necessitated frequent periods of hospitalization, presented 
an exceptional of unusual clinical picture or otherwise 
rendered impracticable the application of the regular 
schedular standards.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2004).  Therefore, the veteran's claim for a total rating 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

In summary, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected left knee disability does not 
prevent him from securing and following substantially gainful 
employment.  The benefit sought on appeal, TDIU, is 
accordingly denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rupture, anterior cruciate ligament, left knee is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



